Citation Nr: 0124499	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  98-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus (HNP), L5-S1, with left sciatica, 
postoperative.  

4.  Entitlement to an evaluation in excess of 10 percent for 
trochanteric bursitis, left hip.

5.  Entitlement to a compensable disability evaluation for 
trochanteric bursitis of the left hip prior to September 8, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and V. W. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1. Pronounced symptoms as a result of HNP, L5-S1, 
postoperative, have not been demonstrated.

2.  Bursitis of the left hip has been manifested by 
complaints of pain on range of motion testing, with 
discomfort on weight bearing.

3.  The veteran's request for an increased evaluation for his 
service-connected trochanteric bursitis, left hip, was 
received on March 31, 1997.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for HNP, L5-S1, with left sciatica, postoperative, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 5293 
(2000).

2.  The schedular criteria for a rating in excess of 10 
percent for bursitis of the left hip have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5019, 
5251, 5252, 5253 (2000).

3.  An effective date of March 31, 1997, for the award of a 
10 percent evaluation for trochanteric bursitis, left hip, is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, the 
SOCs, and SSOC, informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran appeared at a 
personal hearing before a local hearing officer in January 
2001.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.



Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A 40 percent disability evaluation is assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2000).

Bursitis is rated under Code 5019 by use of the standards for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5019.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under the Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5251, a maximum 
evaluation of 10 percent is warranted where extension of the 
thigh is limited to 5 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent 
evaluation is warranted where flexion of the thigh is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 percent 
evaluation is warranted for limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affected leg, or 
for limitation of adduction of the thigh, cannot cross legs. 
A 20 percent evaluation is warranted for limitation of 
abduction of the thigh where motion is lost beyond 10 
degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent 
evaluation is warranted when there is malunion of the femur 
with slight knee or hip disability.  When there is malunion 
of the femur with moderate knee or hip disability, a 20 
percent evaluation is warranted.

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees.  
38 C.F.R. § 4.71a, Plate II.

A review of the record demonstrates that the RO granted 
service connection for left HNP, L5-S1, with sciatica, and 
left hip trochanteric bursitis, in a June 1983 rating 
determination, and assigned 40 percent and noncompensable 
disability evaluations, respectively.  

At the time of a May 1986 VA examination, the veteran 
reported that he had undergone a laminectomy in June 1984.  
The veteran complained of intermittent low back pain with 
radiating pain into the left lower extremity.  

Following the examination, the RO, in an August 1986 rating 
determination, decreased the veteran's disability evaluation 
for his HNP from 40 to 20 percent.  

In March 1997, the veteran requested increased evaluations 
for his back and hip injuries.  

Outpatient treatment records received from the veteran's 
private physician, J. W., M.D., demonstrate that at the time 
of an August 1996 visit, the veteran was found to have SI 
joint tenderness.  Deep tendon reflexes for the right and 
left were 1+.  Straight leg raising was to 45 degrees on the 
left and 70 degrees on the right.  It was Dr. W's impression 
that the veteran had mild L5 radiculopathy on the left.  

At the time of an April 1997 VA outpatient visit, it was 
noted that the veteran's hip had gone out on him.  Physical 
examination performed at that time revealed straight leg 
raising to 70 degrees on the right and 60 degrees on the 
left.  A diagnosis of degenerative joint disease of the SI 
joint was rendered.  

At the time of a July 1997 VA orthopedic examination, the 
veteran reported having constant lower back pain with pain 
radiating into the lower left extremity and into his foot.  
He indicated that the worst pain seemed to be deep into his 
leg along the medial malleolus.  The veteran indicated that 
he walked with a cane because of the pain and due to 
occasional falling.  He noted that his leg would just give 
out on the left side.  He also reported having tingling into 
his left lower extremity at times.  Prolonged sitting seemed 
to aggravate his condition.  The veteran stated that he was 
working at the Texas Workers Commission.  

He indicated that he had daily flare-ups which were 
aggravated by prolonged sitting.  He noted that his work 
schedule had been changed to part-time as a result of the 
severe pain.  The veteran rated his pain as anywhere between 
50 to 100 and noted that his pain at the time of the 
examination was between 60 to 70 on a scale from 0 to 100.  

Physical examination revealed the veteran to be 6'2" and 
weigh 290 lbs.  He walked with a cane in his right hand.  He 
was able to sit in a chair without difficulty.  He moved 
around the room slowly.  He was able to get off and on the 
examining table with slight difficulty.  He could also step 
to get onto the dressing table.  He could dress and undress 
himself.  He heel and toe walked with difficulty.  He could 
only squat approximately 30 percent.  Throughout the 
examination, he demonstrated overt pain behavior consistently 
of guarding, bracing, ribbing, grimacing, and sighing.  He 
had normal contours to the lumbar spine.  There were no 
deformities and no paravertebral muscle spasm.  He also had 
no rigidity.  Lumbosacral tenderness was present.  The 9 
centimeter scar was well-healed.  

All ranges of motion were done actively.  Forward flexion was 
to 70 degrees, backward extension was to 10 degrees, lateral 
flexion was 20 degrees on the right and left, and rotation 
was to 30 degrees on the right and left.  The patella 
reflexes were physiologic and bilaterally equal.  The plantar 
reflexes were plantarwards.  His Achilles reflexes were 
absent, bilaterally.  No true dermatomal or sensory deficits 
could be detected.  There was no muscle atrophy in the 
calves.  Distracted, sitting straight leg raising was done to 
90 degrees, bilaterally.  Non-distracted straight leg raising 
was done to 60 degrees on the right and 40 degrees on the 
left.  A diagnosis of post-lumbar laminectomy syndrome was 
rendered.  

The examiner indicated that he could not objectively rate the 
veteran's pain, fatigue, weakness, or endurance, since these 
were purely subjective symptoms and could not be objectively 
quantified.  He noted that the veteran's use of the cane on 
the right was a non-organic use of a cane.  

At the time of a September 1998 VA examination, the veteran 
reported that he had radiating pain from the trochanteric 
area down the lateral side of the thigh to the knee.  

Physical examination revealed that the veteran could not get 
about well.  Most of the examination was performed with him 
holding onto or in the chair.  He was not able to get up on 
the examining table.  With the veteran sitting, the examiner 
could extend each knee without complaint of pain or extension 
of the spine.  If the hip area was rotated, the veteran would 
complain of severe pain in the left buttock area.  Deep 
tendon reflexes were 2+ at the patellar level, bilaterally; 
trace at the right Achilles level; and 0 at the left Achilles 
level.  There was thigh atrophy on the left at 23 centimeters 
above the tibial tubercle; the left measured 61 centimeters 
and the right measured 66 centimeters.  There was exquisite 
tenderness on deep pressure.  The veteran indicated that he 
could not stand without holding onto something.  Due to the 
fear of falling and the veteran's weight, balance could not 
be tested.  The examiner noted that based upon the veteran's 
description of his leg giving way, he was sure that he would 
have a positive Trendelenburg with a tendency for the left 
hip to collapse.  A diagnosis of severe and chronic 
trochanteric bursitis on the left was rendered.  

In a January 1999 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent, effective the date of his September 1998 VA 
examination.  

In his February 1999 notice of disagreement, the veteran 
indicated that the pain he endured every single day was in 
excess of what the decision reflected.  He noted that the 
rating should be a minimum of 20 percent and should be made 
retroactive to the date of his March 1997 claim.  He stated 
that the July 1997 examination had been poorly performed.  

At the time of a January 2001 hearing before the local 
hearing officer, the veteran testified that he was receiving 
treatment for his hip on a monthly basis from both the VA and 
a private physician.  The veteran reported having constant 
hip pain.  He noted that it was particularly severe when he 
tried to walk or stand.  He stated that he could not stand 
without assistance.  He indicated that he felt like it would 
almost come out of the joint.  He reported that the VA had 
prescribed a wheelchair for him.  He noted that the hip would 
swell and that it was extremely tender.  He stated that he 
was in such extreme pain that he could not do basic household 
things.  Ms. W. testified that she would get the veteran 
dressed for work everyday.  The veteran indicated that 
sitting helped his back but made his hip hurt and cramp up.  
In relation to his back, the veteran testified that the pain 
radiated from his back to his foot.  He stated that he was on 
several medications for his back and hip.  

In February 2001, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
was employed as an employment specialist for the Texas 
Workforce Commission and that his job involved sitting at a 
computer a lot.  He stated that he used his wheelchair a lot 
when he was out of his home and when he was at work.  He 
noted that he occasionally used a leg brace.  He described 
his hip giving out on him and his falling.  He stated that it 
was too painful for him to walk and that when his hip gave 
out, it felt as if it were no longer in the socket.  He 
described pain extending from his left leg and numbness 
involving what would be the index and middle toes of the left 
foot.  

The veteran indicated that he weighed approximately 300 lbs.  
He stated that he had been this weight since 1996-97.  

On examination, the veteran came from the waiting area into 
the office in a wheelchair.  He wore gloves like wheelchair 
pushers.  After locking the wheelchair, he was able to stand 
with minimal assistance and take a step or two with minimal 
assistance to get to the examining table.  He then had enough 
strength in his quadriceps on either side to push up and sit 
on the examining table.  Straight leg raising was to 
approximately 60 degrees on either side before low back pain.  
He also had buttock pain on the left side.  Knee jerks were 
2+ and symmetrical.  There was no ankle jerk on either side.  
There was a pedal pulse in each foot.  The hip and knee 
joints seemed to have full "arch" of movement.  The examiner 
noted he was sure that he weighed more than 300 lbs.  The 
surgery scar was well-healed.  There was some tenderness in 
the lateral aspect of the left hip.  When standing, the 
veteran was able to forward flex to 40 degrees, side tilt to 
15 degrees, and extend only to neutral.  

Diagnoses of herniated nucleus pulposus L5-S1 with left 
sciatica postoperative times two and trochanteric bursitis of 
the left hip were rendered.  

The examiner indicated that he did not understand why the 
veteran let his weight get so out of control or why he had 
gone to a wheelchair completely or nearly completely.  



Analysis


HNP

The Board is of the opinion that the criteria for an 
evaluation in excess of 40 percent  have not been met.  

As previously noted, a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

At the time of his July 1997 VA orthopedic examination, the 
veteran was able to sit in a chair without difficulty and get 
on and off the examination table with only slight difficulty.  
He could also undress and dress himself and heel and toe 
walk.  There were no deformities and no paravertebral muscle 
spasm.  Forward flexion was to 70 degrees.  There were no 
true dermatomal or sensory deficits and there was no muscle 
atrophy in the calves.  Distracted straight leg raising was 
done to 90 degrees, bilaterally, as opposed to nondistracted 
straight leg raising of 60 degrees on the right and 40 
degrees on the left.  At the time of his February 2001 VA 
examination, the veteran had enough strength in his 
quadriceps to push up and sit on the examination table. 
Straight leg raising was to approximately sixty degrees on 
either side and the knee jerks were 2+ and symmetrical.  The 
veteran was able to flex to 40 degrees.  

While the Board is sympathetic to the veteran's complaints, 
there has be no demonstration of paravertebral muscle spasm.  
Moreover, straight leg raising was to 90 degrees when 
distracted at the time of the 1997 VA examination, as opposed 
to 60 and 40 degrees when not distracted, and to 60 degrees 
at the time of the February 2001 VA examination.  
Furthermore, there have been no neurological symptoms related 
to the site of the diseased disc at the time of any VA 
examination.  

The Board does not wish to minimize the pain reported by the 
veteran as it relates to his low back.  However, there is no 
objective evidence to show that pain, flare-ups of pain, 
weakness, incoordination, fatigue, or any other symptom 
results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a rating in excess of 40 percent under the applicable 
rating criteria.  For example, the medical evidence does not 
suggest that pain or other symptomatology results in muscle 
spasm or neurological symptoms related to the site of the 
diseased disc.  The Board, therefore, concludes that an 
evaluation in excess of 40 percent for the veteran's HNP L5-
S1, postoperative is not warranted.  


Hip

With regard to the veteran's left hip disorder, as noted 
above, his disability is rated under bursitis, which is to be 
rated on limitation of motion of affected parts.  Regarding 
the limitation of motion codes for the hip (Diagnostic Codes 
5250-5255), Diagnostic Code 5250 is not for application since 
the evidence does not show ankylosis of the hip.  Diagnostic 
Codes 5254 and 5255 are also not for application since the 
evidence does not show a flail joint or malunion of the hip.

At the time of the September 1998 VA examination, the 
examiner found that he could extend each of the veteran's 
knees knee without complaint.  Hip rotation did elicit severe 
pain in the left buttock area.  However, at the time of the 
February 2001 VA examination, the examiner found that the 
veteran had full arch of movements for the hip and knee 
joints. 

Since the veteran is currently rated at 10 percent, 
Diagnostic Codes 5251 and 5253 (as it pertains to limitation 
of adduction), would not afford the veteran a basis for an 
increased evaluation.  As the veteran does not have thigh 
flexion limited to 30 degrees or abduction lost beyond 10 
degrees, a 20 percent rating is also not in order under 
Diagnostic Code 5252 or Diagnostic Code 5253, as it pertains 
to limitation of abduction. 

The Board does not wish to minimize the pain reported by the 
veteran.  Pain has been noted in the left hip at the time of 
each examination.  The Board further observes that the 
veteran has reported and testified as to his left leg giving 
out on him and it feeling like the hip joint had come out of 
place.  The Board also notes the testimony of the veteran, 
wherein he indicated that the hip would swell and that it was 
extremely tender.  The Board further observes the September 
1998 diagnosis of severe and chronic trochanteric bursitis on 
the left.  The Board also notes that the veteran has been 
found to have muscle atrophy of the left thigh.  However, 
there is no objective evidence to show that pain, flare-ups 
of pain, weakness, incoordination, fatigue, or any other 
symptom results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a rating in excess of 10 percent under the applicable 
rating criteria.  For example, the medical evidence shows 
that the veteran has been found to have close to normal range 
of motion for all hip motions, even when such factors as 
painful motion and pain upon flare-ups are considered.  At 
the time of the most recent VA examination, the veteran was 
found to have full "arch" of movement for the hip and knee 
joints.  As such, he is not entitled to a higher rating than 
10 percent for his left trochanteric bursitis.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected postoperative residuals of a L5-S1 HNP or the 
trochanteric bursitis, left hip, beyond that contemplated by 
the rating schedule such as frequent periods of 
hospitalization or marked interference with employment due to 
the service connected disorders.  The veteran continues to 
work on a full-time basis.  An extraschedular rating is not 
in order.  There is nothing in the disability picture 
presented that indicates that the regular rating criteria are 
not sufficient.


Earlier Effective Date

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (2000).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim. If the increase occurred after the date of 
claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that the veteran's request for an increased 
evaluation was received at the RO on March 31, 1997.  The 
pertinent period for determining whether an earlier effective 
date is warranted is the one year period preceding the 
receipt of the veteran's request to reopen.  

In this regard, the Board notes that both VA and private 
treatment records relating to this time do not reference 
complaints of, or treatment for, the veteran's service-
connected left hip disorder.  

The Board does note that the veteran complained of a 
worsening of his symptoms and severe pain as they related to 
both his hip and his back in his request to reopen his claim 
for both these service-connected disorder.  The veteran is 
competent to report his symptoms and his statement is 
evidence.

While the veteran was afforded a VA examination in September 
1997, this did not involve a review of the veteran's hip 
disorder.  Therefore, the examination did not disprove the 
veteran's claim. The 1998 examination merely tended to 
confirm the veteran's subjective evidence.  As such, a 10 
percent disability evaluation is warranted from the date of 
the veteran's lay evidence of an increase in severity.  


ORDER

An evaluation in excess of 40 percent for postoperative 
residuals of a L5-S1 HNP, postoperative, is denied.

An evaluation in excess of 10 percent for trochanteric 
bursitis of the left hip is denied.  

Entitlement to an effective date of March 31, 1997, for the 
award of a 10 percent disability evaluation for trochanteric 
bursitis of the left hip is granted, subject to the law and 
regulations governing the payment of compensation benefits.


REMAND

As to the issue of entitlement to service connection for 
PTSD, the Board notes that in an October 1998 letter, the 
Head of the Ships History Branch for the U. S. Department of 
the Navy Historical Center indicated that all attempts to 
verify PTSD claims should be forwarded to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR). 

In June 2000, the Director of the USASCRUR indicated that it 
had forwarded the veteran's request for PTSD verification on 
to the Navy Dosimetry Center.  

In a July 2000 letter, the Naval Dosimetry Center indicated 
that the point of contact for verifying PTSD claims was the 
USASCRUR.

As to the veteran's claim for service connection for a 
respiratory disorder, the Board notes that the veteran was 
diagnosed with upper respiratory infections/bronchitis on 
several occasions during service.  At his personal hearing, 
the veteran testified that he was treated for respiratory 
problems by Dr. D. and subsequently by Dr. W.  The veteran 
noted that Dr. W. took over Dr. D's practice and that Dr. D. 
had passed away.  

The treatment records received from Dr. W. show treatment for 
various respiratory disorders, including bronchitis, 
asthmatic bronchitis, and pneumonia.  The veteran testified 
that he was not sure whether Dr. D's records had been 
forwarded along with Dr. W's records as he thought that Dr. 
W. had incorporated Dr. D's records into his practice.  

At the time of a July 1997 VA examination, diagnoses of a 
history of exposure to asbestos and a good history for 
chronic asthmatic bronchitis with allergic bronchial asthma, 
exact etiology unknown, were rendered.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

While the veteran was afforded a VA examination, the examiner 
indicated that the exact etiology of history of the chronic 
asthmatic bronchitis was unknown.  It does not appear that 
the examiner had the claims file before him to render an 
opinion as to the etiology of any respiratory disorder.  As a 
result, an additional VA examination is in order.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is additional 
outstanding evidence, he must submit that 
evidence.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or personnel records.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.  

4.  The veteran should provide any 
additional details regarding the 
stressors to which he alleges he was 
exposed in service.  These details should 
include dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
details.  The veteran is informed to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

5.  With the additional information 
obtained, the RO should review the entire 
claims file and prepare a summary of all 
the claimed stressors based on review of 
all pertinent documents including all 
medical reports and examinations and the 
veteran's hearing testimony. This 
summary, and all associated documents, 
should then be sent to the appropriate 
authority.  USASCRUR should then be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.

6.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
current respiratory disorder.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail. 

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current respiratory disorder 
is related to an injury or disease in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

The claims file must be made available to 
the examiner.  

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for PTSD and asthma.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examinations requested in this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



